THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION
OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR
APPLICABLE EXEMPTIONS THEREFROM.

 

eFLEETS CORPORATION

 

WARRANT CERTIFICATE

 

No. 1112014 May 2, 2014

 

This Warrant Certificate certifies that Koukis Holdings, SA, a Switzerland
company and its permitted assigns, are entitled to purchase from eFLEETS
Corporation, a Nevada corporation, (the “Company”), 150,000 pre-split duly
authorized, validly issued, fully paid and nonassessable shares of common stock,
par value $0.001 par value per share (the “Common Stock”), of the Company at the
purchase price per share of $1.20 pre-split (as adjusted, the “Purchase Price”),
at any time or from time to time prior to 5:00 P.M., Central Standard Time, May
2, 2019 (such date, the “Expiration Date”), all subject to the terms, conditions
and adjustments set forth in the Convertible Promissory Note of even date
herewith (as may be amended from time to time, the “Promissory Note”), by and
among the Company and the holder of the Promissory Note (the “Holder”).

 

The warrants represented by this Warrant Certificate are warrants to purchase
Common Stock (each, a “Warrant” and collectively, the “Warrants,” such term to
include any such warrants issued in substitution therefor). The Warrants may be
exercised in whole or in part in the manner provided in the Promissory Note. The
Warrants originally issued evidence rights to purchase the number of shares of
Common Stock reflected above, subject to adjustment as provided in the
Promissory Note. The applicable provisions of the Promissory Note are hereby
incorporated by reference in and made a part of this Warrant Certificate.

 

  eFLEETS Corporation         By:          James R. Emmons, President

 

 

 

 

 

 



Exhibit 1

To Warrant Certificate

 

Form of Election

[To be executed upon exercise or exchange of the Warrant]

 

To:eFLEETS Corporation

7660 Pebble Drive

Fort Worth, Texas 76118

 

The undersigned registered holder of the enclosed Warrant Certificate hereby
exchanges/exercises __________ of the Warrants represented by such Warrant
Certificate and purchases __________ shares of Common Stock and/or other such
securities and property in such type, number and/or amount as provided in the
Warrant Agreement and herewith makes payment of $__________ therefore, and
requests that the certificates for such shares and/or other evidences of such
other securities and property, as the case maybe, be issued in the name of, and
delivered to _________________________________, whose address is
_______________________________ ________________________________.

 

 

Dated:__________________     (Signature must conform in all respects to name of
holder as specified on the face of the Warrant Certificate)              
(Street Address)           (City)  (State)  (Zip Code)

 

Signed in the Presence of:

 

 

    



 

 

Acknowledged and Accepted:

 

eFLEETS Corporation.

 

 

By:   Name:   Title:  

 

 

 

 

 

 



Exhibit 2

To Warrant Certificate

 

Form of Assignment

[To be executed upon assignment of the Warrant]

 

To:eFLEETS Corporation

7660 Pebble Drive

Fort Worth, Texas 76118

 

FOR VALUE RECEIVED, the undersigned registered Holder of the enclosed Warrant
Certificate hereby sells, assigns and transfers unto
_________________________________, whose address is
_______________________________________________________________, __________ of
the Warrants represented by such Warrant Certificate to purchase shares of
Common Stock of the Company and/or other such securities and property in such
type, number and/or amount as provided in the Promissory Note, and, if such
Warrants shall not include all of the Warrants represented by the enclosed
Warrant Certificate, the Company shall issue and deliver a new Warrant
Certificate to the undersigned of like tenor for the remaining Warrants not
transferred hereunder, and does hereby irrevocably constitute and appoint
___________________ attorney, to register such transfer on the books of the
Company maintained for such purpose, with full power of substitution.

 

 

Dated:__________________     (Signature must conform in all respects to name of
holder as specified on the face of the Warrant Certificate)              
(Street Address)           (City) (State)  (Zip Code)

 

Signed in the Presence of:

 



    



 

 

Acknowledged and Accepted:

 

eFLEETS Corporation

 

By:     Name:     Title:    

 

 

 

 

 



 

